DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/09/2022 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has not provided an explanation of relevance of cited document(s) discussed below.
Reference US 6,157,469 is a general background reference covering: A method of controlling color drift between a desired image and an output image as obtained by a marking device and intended to match the desired image includes detecting a current output color in the output image with a color sensing device, determining a difference between the current output color in the output image and a corresponding color in the desired image, and automatically setting a next output color in the output image equal to a corrected color that minimizes the difference between the next output color and the corresponding color in the output image. (see abstract).
Reference US 8,743,421 B1 is a general background reference covering: A system and method for matching spot colors in a PDL document with actual printed output is disclosed. A pre-press workflow application identifies spot colors in a PDL document and creates a table of potential substitute color tiles, each having color characteristics similar to the original spot color. These tiles are then printed in a "swatch page" of numerically assigned colors and reviewed by the user for potential selection over the original spot color values. A substitute color may then be selected from the swatch page and the pre-assigned numerical value for the selected color tile input into the workflow application. The PDL document is then altered to record the color change. The resulting printed document more closely matches the desired spot color and the process can be repeated for any print environment to allow for more consistent printing results and lower print job costs. (see abstract).
Reference US 2018/0332195 A1 is a general background reference covering: According to exemplary methods, a print job is received into a computerized device. The computerized device includes a marking device having a programmed color space. The print job includes an electronic document and print job attributes with a spot color for use in rendering the print job. Raster processing of the electronic document is performed. An object in the electronic document involving the spot color is identified. Definition of the spot color is verified for the marking device. Responsive to the spot color not being defined for the marking device, color values for each pixel in the object are modified to zero. Overprint is enabled for the object so that underlying objects will show through. (see abstract).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Regarding claim 12, claim 12 claiming a tangible computer readable medium as specified in claim 12 is defined by the Specification to include “the printing apparatus 400 comprises a digital front end (DFE) 404 and a press 406. In some examples, the raster image processor is part of the DFE 404 and the emulator is part of the press 406. In some examples, the blender module 402 is also part of the press 406” (see paragraph 32 of specification (e.g., the blender module 402 can be software). Thus, as defined in this application, a computer readable medium includes a mere signal under transmission, not necessarily a non-transitory medium. A transitory signal does not fall within the definition of a process, machine, manufacture, or composition of matter.  The claim may be amended to narrow the claim to cover only statutory embodiments by adding the limitation "non-transitory" to the claim.
Claims 13-15 are rejected because it depends on claim 12.
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 11 are rejected under 35 U.S.C. 102(a1) as being anticipated by Kouguchi (US 2013/0120774 A1).
 	Regarding claim 1, Inamura discloses a method (e.g., FIG. 8 is a flowchart illustrating processes on job reception, paragraph 22) comprising: 
receiving, at a raster image processor, image data representing a print job, the image data representing an area to be printed using a process color separation and an area to be printed using a spot color (e.g., The image forming apparatus 20 is so-called multi-functional peripherals (MFPs) to form an image on a print medium such as paper on the basis of multivalued image data generated as described above. The image forming apparatus 20 forms an image through an electrophotographic imaging process. The image forming apparatus 20 uses four coloring materials (toner) of C (cyan), M (magenta), Y (yellow), and K (black) as process colors for forming an image, but may be MFPs using other process colors for forming an image, paragraphs 33 and 48); 
producing at the raster image processor, a first rasterized image representing a layer of the print job having the process color and a second rasterized image representing a layer of the print job having the spot color (e.g., In the Separation or DeviceN color space, the drawing processor 122 uses a CMYK value corresponding to a predefined spot-color name to generate raster data, paragraph 48); 
receiving at an emulator (e.g., hardware/software that perform the function disclosed in paragraph 50), the second rasterized image (e.g., Raster data illustrated in FIGS. 6A includes an object TX having an attribute "Text" described in the RGB color space; objects GD, FG1, and FG2 having an attribute "Graphic" described in the RGB color space; an object PT1 having an attribute "Image" described in the RGB color space; and an object PT2 having an attribute "Image" described in the CMYK color space, paragraph 50); and 
representing, by the emulator, the second rasterized image as a plurality of constituent process color separation layers (e.g., the print data includes profile information for specifying a profile to convert the first color value into the second color value; and the control unit performs the calculation to convert the first color value into the second color value using the profile specified by the profile information, paragraph 10). 

Regarding claim 2, Kouguchi discloses further comprising performing a first set of corrections on the first rasterized image and performing a second set of corrections on the plurality of constituent process color separation layers (e.g., determines whether the specific color information exists in association with the raster data stored in the storage unit; converts the first color value into a second color value in a second color space of an output device by performing calculation corresponding to the first color space if it is determined that the specific color information does not exist; replaces the specific color value with a predetermined color value in the second color space if it is determined that the specific color information exists; and generates image data to be outputted by the output device, paragraph 9). 

Regarding claim 3, Kouguchi discloses further comprising combining the plurality of constituent process color separation layers with the first rasterized image (e.g., generates raster data represented by a first color value in a first color space described in the print data, color space information indicating the first color space, and specific color information indicating that the first color value is a specific color value, paragraph 9). 
Regarding claim 4, Kouguchi discloses a printing apparatus (e.g., figure 2) comprising: 
a raster image processor engine (e.g., raster image processor 12, figure 2) to convert an image file representing a print job into a plurality of rasterized images (e.g., The raster image processor 12 analyzes a print job to rasterize a drawing object described in the print job, and generates raster data, i.e., multivalued image data represented by multivalued color values, paragraph 36) wherein a first set of the plurality of rasterized images each represent a color separation of the printing apparatus (e.gThe raster data is represented by color values of the original color space of the print job. The color space is the Gray, RGB, CMYK, Separation, DeviceN, or CIE color space. The raster image processor 12 uses the analyzed print job to generate tag bits including attribute information indicating the attribute of the drawing object for the raster data, color space information indicating the original color space of the print job for the raster data, paragraph 36) and wherein a second set of the rasterized images each represent a spot color to be formed from a plurality of the color separations of the printing apparatus (e.g., In the Separation or DeviceN color space, the drawing processor 122 uses a CMYK value corresponding to a predefined spot-color name to generate raster data, paragraph 48); 
an emulator (e.g., hardware/software that perform the function disclosed in paragraph 38), wherein the emulator is to: 
 	convert each rasterized image of the second set into a third set of
 	rasterized images each representing a color separation of the printing
 	apparatus (e.g., The PDL analysis processor 121 analyzes a command of PDL, such as PS (PostScript) and PDF (portable document format), received from the client PC 2 and converts the command into intermediate data including information (for example, coordinates, color values, and a color space) on a drawing object. The PDL analysis processor 121 generates intermediate data by writing a color value in the original color space of the analyzed print job as a color value in the drawing-object information, paragraph 38); and 
a printer to print the print job using a set of color separations as defined by the first and third sets of rasterized images (e.g., steps S507, S508, figure 12). 

Regarding claim 5, Kouguchi discloses further comprising a blender module (e.g., hardware/software that perform the function disclosed in paragraph 50) to combine the first set of rasterized images with the third set of rasterized images to form a fourth set of rasterized images, each representing a color separation of the printing apparatus (e.g., Raster data illustrated in FIGS. 6A includes an object TX having an attribute "Text" described in the RGB color space; objects GD, FG1, and FG2 having an attribute "Graphic" described in the RGB color space; an object PT1 having an attribute "Image" described in the RGB color space; and an object PT2 having an attribute "Image" described in the CMYK color space, paragraph 50). 

Regarding claim 7, Kouguchi discloses further comprising tracking areas of the print job that comprise a spot color, based on the second set of rasterized images (e.g., In the Separation or DeviceN color space, the drawing processor 122 uses a CMYK value corresponding to a predefined spot-color name to generate raster data, paragraph 48). 
	 Regarding claim 11, Kouguchi discloses comprising a digital front end (DFE) and a press and wherein the raster image processor is part of the DFE and the emulator is part of the press (e.g., The image forming apparatus 20 is communicatively connected to the client PC 2 through a local area network (LAN) 3. The image forming apparatus 20 receives a print job from the client PC 2 and processes the job through a raster image processor (RIP) to generate multivalued image data. As illustrated in FIG. 2, the image forming apparatus 20 also includes a scanned-data processor 23 that generates multivalued image data of a document read by an image reading unit 22, paragraph 32, figure 1). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8-10, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kouguchi (US 2013/0120774 A1) as applied to claims 4, 5 above, and further in view of Inamura et al. (Inamura) (US 2016/0360072 A1).
Regarding claim 6, Kouguchi does not specifically disclose wherein the blender module is to, for an overlap area of the print job representing an overlap between a spot color and a second color, simulate overprinting between the spot color and the second color to provide simulated color data, and determine intended color data for the overlap area in the fourth set of rasterized images based on the simulated color data
Inamura discloses wherein the blender module is to, for an overlap area of the print job representing an overlap between a spot color and a second color, simulate overprinting between the spot color and the second color to provide simulated color data, and determine intended color data for the overlap area in the fourth set of rasterized images based on the simulated color data (e.g., he expanded Neugebauer primary color calculation unit 1081 performs the calculation of the density gradation region of the dots of the above-described under coat ink, and the density gradation spectral reflectance R.sub.im(λ) in overlapped portion where the density gradation regions composing dots of the ink printed on the undercoat ink are overlapped, for all combinations of the density gradation region of the dots in the under coat ink, and the density gradation region of the dots of the ink (spot color ink or primary color inks) printed on the dots of the under coat ink, paragraph 187). 
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Kouguchi to include wherein the blender module is to, for an overlap area of the print job representing an overlap between a spot color and a second color, simulate overprinting between the spot color and the second color to provide simulated color data, and determine intended color data for the overlap area in the fourth set of rasterized images based on the simulated color data as taught by Inamura. It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Kouguchi by the teaching of Inamura to have better image quality.

Regarding claim 8, Inamura discloses further comprising a sensor to acquire spectral reflectance data for the tracked areas of the print job, wherein the printing apparatus is to compare the acquired spectral reflectance data with expected spectral reflectance data for the spot color (e.g., The spot color ink spectral reflectance calculation unit 121 reads a spot color ink having the closest colorimetric value to the color sample, from the spot color inks having different combinations of the primary color inks in the approximate color database 128 , paragraph 154). 0072

Regarding claim 9, Inamura discloses wherein the emulator (e.g., hardware/software that perform the function disclosed in paragraphs 98 and 154) is to convert the second set of images into the third set of images based on an emulation conversion map and wherein the apparatus is to adjust the emulation conversion map based on the comparison between the acquired spectral reflectance data and the expected spectral reflectance data (e.g., The approximate color database 128 stores the colorimetric values and the formulation ratio of the primary colors of the spot color. The formulation ratio of primary colors in the read spot color ink is set as a formulation ratio of primary colors of a spot color ink used for reproducing the color sample, paragraph 154). 072

Regarding claim 10, Inamura discloses wherein the sensor is to continuously monitor spectral reflectance data for the spot color and the apparatus is to iteratively update the emulation conversion map (e.g., steps S103-S107, S110-S114, figure 14). 072
Regarding claim 12, Kouguchi discloses tangible machine-readable medium comprising a set of instructions which, when executed by a processor (e.g., FIG. 2, the image forming apparatus 20 includes a network interface card (NIC) 11, a raster image processor 12, the image reading unit 22, the scanned-data processor 23, a compressing/expanding unit 24, a storage unit 25, a control unit 26, an image processor 27, an image forming unit 28, and an operation panel 29, paragraph 34) cause the processor to: 
receive image data representing a print job, the print job comprising a first area having a first color which has been pre-defined as a spot color and a second area having a second color which is not pre-defined as a spot color (e.g., In the Separation or DeviceN color space, the drawing processor 122 uses a CMYK value corresponding to a predefined spot-color name to generate raster data, paragraph 48); 
represent the image data as a plurality of color layers, wherein the first color is represented as a spot color layer and the second color is converted into a first plurality of color separation layers (e.g., The user can also check a check box CB1 to issue an instruction for performing gray replacement. The user can also check a check box CB2 to issue an instruction for applying black overprint. The user can also check a check box CB3 to issue an instruction for applying spot color. The user can also check a check box CB4 to issue an instruction for performing substitution-color replacement, paragraph 130); and 
Kouguchi does not specifically disclose emulate the spot color layer by representing the spot color as a second plurality of color separation layers. 
Inamura discloses emulate the spot color layer by representing the spot color as a second plurality of color separation layers (e.g., At step S110, the spot color ink formulation ratio determination unit 122 determines whether or not the number of changes for the formulation ratio is within a predetermined range. At this time, the spot color ink formulation ratio determination unit 122 advances the process to step S111, when the number of changes for the formulation ratio is within the predetermined range. Meanwhile, the spot color ink formulation ratio determination unit 122 advances the process to step S112, when the number of changes for the formulation ratio exceeds the predetermined range, paragraph 177).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Kouguchi to include emulate the spot color layer by representing the spot color as a second plurality of color separation layers as taught by Inamura. It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Kouguchi by the teaching of Inamura to have better image quality.
Regarding claim 13, Inamura discloses further comprising instructions to : determine at least one print parameter for printing the spot color layer; apply a correction to the spot color layer based on the print parameter (e.g., At step S111, the spot color ink formulation ratio determination unit 122 changes each formulation ratio of the primary color inks which compose the spot color ink. Then, the spot color ink formulation ratio determination unit 122 increments a counter that counts the number of changes for the formulation ratio (increases count value by 1), and advances the process to S106, paragraph 178). 

Regarding claim 14, Inamura discloses further comprising instructions to: receive intended color data for the spot color; receive measured color data for the spot color as printed; and apply a correction to the spot color layer based on a comparison between the intended color data and the measured color data (e.g., At step S112, the spot color ink formulation ratio determination unit 122 displays a selecting screen on the display unit (not shown) in the color estimation system 18, prompting the user to change or not to change the combination of the primary color inks. The spot color ink formulation ratio determination unit 122 advances the process to step S113, when the user decides to change the combination of the primary color inks. Meanwhile, the spot color ink formulation ratio determination unit 122 advances the process to step S108, paragraph 179). 

Regarding claim 15, Inamura discloses wherein emulating the spot color layer comprises applying an emulation conversion map to the spot color layer to represent the spot color as the second plurality of color separation layers; and wherein applying the correction to the spot color layer comprises applying a correction to the emulation conversion map (e.g.,  At step S114, the spot color ink formulation ratio determination unit 122 outputs a control signal that changes the combination of the primary color inks, to the spot color inK spectral reflectance calculation unit 121. The spot color ink spectral reflectance calculation unit 121 reads anew the combination of the primary color inks composing the spot color ink, from the approximate color database 128, paragraph 181).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121. The examiner can normally be reached Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG N VO/           Primary Examiner, Art Unit 2672